DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Regarding applicant’s request of reconsideration of previously withdrawn claims 10 and 15, the examiner respond that the claims were previously withdrawn and not elected by the applicant in an election without traverse filed 03/31/2022.  Furthermore, claim 10 is directed to a non-elected species which a shock absorbing layer is not disclosed and the ESD layer is directly bonded to the interior cavity of the lid.  Newly submitted claim 20, dependent to non-elected claim 10, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 10 is directed to a non-elected species. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Device Innovations (provided by Applicant) in view of Yamashita (6,218,017).
Claims 1, 4 and 6
Sumitomo discloses a waffle pack lid (D) configured to mate with a waffle pack tray, the waffle pack lid comprising a body comprising an interior surface (defined by surface where embossed paper and lining paper are placed within the lid in figure 1) and an exterior surface with inner walls (defined by walls that surrounds the embossed paper and the lining paper as shown in figure 1) forming an interior cavity; a embossed paper/shock absorbing layer (C) attached to the interior cavity on a first side (defined by side of the layer facing the cavity of the cavity) of the shock absorbing layer; and at least one anti-static lining/electrostatic dissipative layer (B) attached to a second side (defined by side of the layer opposed to the first side) of the shock absorbing layer, wherein the electrostatic dissipative layer engages the waffle pack tray when mated to seal a plurality of compartments in the waffle pack tray (see figure 1).  Sumitomo discloses the embossed paper layer is shock absorbing by the fact that the layer exerts pressure on a carrier (see 3.5.1 Packing specification), therefore is considered as a cushion or a shock absorbing layer.  Sumitomo further discloses the embossed paper/shock absorbing layer attached to the interior cavity by plastic tabs (see 3.5.1 Packing specification).  Sumitomo does not disclose an adhesive layer bonded/laminated to the anti-static lining/electrostatic dissipative layer to the second side of the shock absorbing layer.  Sumitomo does not disclose an adhesive layer bonding the shock absorbing layer to the interior cavity.  However, Yamashita discloses a laminated structure (21) used to cover containers with semiconductor devices, the laminated structures comprising an adhesive layer (defined by heat sealant layer 22) bonding an antistatic layer (23) to an intermediate/shock absorbing layer (25) (see column 7 lines 43-50).   Yamashita discloses a laminated structure (21) used to cover containers with semiconductor devices, the laminated structures comprising an intermediate layer/shock absorbing layer (25) attached to a base layer (24) by an adhesive layer (26) (see column 7 lines 44-50).  Yamashita discloses the heat sealant layer is formed from hot-melt adhesive (column 7 lines 56-58), while the intermediate layer (25) is made from high impact polystyrene which is shock absorbent (see column 18 lines 53-63).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumitomo having an adhesive layer between the shock absorbing layer and the anti-static lining/electrostatic dissipative layer, and an adhesive layer between the shock absorbing layer and the interior of the lid as taught by Yamashita to maintain both layers aligned with each other and to prevent shifting or movement of the layers with respect to the interior of the lid.  
Claim 5
Sumitomo further discloses the embossed paper/shock absorbing layer attached to the interior cavity by plastic tabs (see 3.5.1 Packing specification).  Sumitomo does not disclose the shock absorbing layer is made from microcellular polyurethane foam or a high density microcellular urethane.  However, Yamashita discloses a laminated structure (21) used to cover containers with semiconductor devices, the laminated structures comprising an intermediate/shock absorbing layer (25) made from a single or multiple layers, wherein, according to tabulated Table 1 and Table 1-2, one of the layers could be made from polyurethane foam/microcellular polyurethane foam (see column 18 lines 49-52).  It is recognize that microcellular polyurethane foam is a type of polyurethane.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumitomo having the shock absorbing layer made of polyurethane foam/microcellular polyurethane foam as taught by Yamashita to improve the integrity of the layers in the lid by properly compressing the shock absorbing layer to the plastic tabs and preventing loose of the shock absorbing layer with respect to the tabs.
Claims 21 and 22
Sumitomo does not disclose thicknesses for the ESD layer and the shock absorbing layer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modified each of the ESD layer and the shock absorbing layer having the desired thickness, i.e. 0.005 inches thick and 0.09 inches thick, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art for good protection provided by the waffle pack lid. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Please note that in the instant application, paragraphs [0041]-[0044], applicant has not disclosed any criticality for the individual thickness of each of the ESD layer and the shock absorbing layer.
Claim 23
Yamashita discloses the adhesive layer/heat sealant layer is formed from a hot melt adhesive, such as a polyester resin (see column 7 lines 56-63).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo as applied to claim 1 above, and further in view of Applicant’s Written Description.
Sumitomo does not disclose measurements or dimensions of the waffle pack lid being configured to mate with a 2-inch or 4-inch waffle pack tray.  However, Applicant’s Written Description discloses waffle pack trays and lids are known and common to have the required dimensions, wherein typically conventional waffle packs trays has lids that mates with the tray (see [0010], [0029] and [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumitomo the waffle pack lid of Sumitomo having dimensions configured to mate with a 2-inch or 4-inch waffle pack tray, since those dimensions are well-known for waffle pack trays.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo as applied to claim 1 above, and further in view of Kishida (4,478,903).
Sumitomo does not disclose the anti-static lining/electrostatic dissipative layer comprises a conductive polystyrene carbon or high-density polyethylene.  However, Kishida discloses a package material/composite plastic sheet for integrated circuit products wherein an electrostatic dissipative layer comprises a conductive polystyrene carbon.  Kishida discloses the material used is a polystyrene base or ABS mixed with a conductive black carbon (see abstract).  Kishida further discloses the composite plastic sheet have a conductive surface which resists to rubbing and abrasion (see column 2 lines 40-42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumitomo having the anti-static lining/electrostatic dissipative layer made from conductive polystyrene carbon as taught by Kishida to have a surface that is resistant to rubbing and abrasion.

Response to Arguments
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive.  Regarding applicant’s request of reconsideration of previously withdrawn claims 10 and 15, the examiner responds that the claims were previously withdrawn and not elected by the applicant in an election without traverse filed 03/31/2022.  Furthermore, claim 10 is directed to a non-elected species which a shock absorbing layer is not disclosed and the ESD layer is directly bonded to the interior cavity of the lid.  Claim 15 is directed to a completely different statutory class, “A device for packaging of semiconductor devices”.  Regarding applicant’s argument that the liming paper of Sumitomo is an anti-static, the examiner points out that in the link provided by the applicant, Electrostatic discharge materials - Wikipedia, it is disclosed: “ESD materials are generally subdivided into categories with related properties: Anti-Static, Conductive, and Dissipative”, therefore an anti-static material also is an electrostatic dissipative (ESD) material.  Regarding applicant’s argument of the combination of teachings of Sumitomo and Yamashita, the examiner points out that the teachings of Sumitomo and Yamashita, both, are related and/or discloses carriers or packages used to transport and protect electronic parts.  Again, according to the link provided by the applicant, it appears that the anti-static paper layer disclosed by Sumitomo is an ESD material.  The examiner points out that, for the rejection of claim 2, Yamashita is only used for the disclosure of the adhesive layer bonding the ESD layer to the shock absorbing layer.  Yamashita does not need to teach any shock absorbing layer, or the ESD layer since those layers are disclosed by Sumitomo.  Regarding applicant’s argument for the rejection of claim 5, even the laminated structures are not intended to function as shock absorbing layers, the lamination itself acts as shock absorbing.  Yamashita, column 18 lines 48-52, discloses thermoplastic layers could be formed from one or more of the thermoplastic resins disclosed int eh tables, wherein in Table 1-2, column 9 line 15 and column 10 line 6, Polyurethane Foamed is disclosed as a thermoplastic resin.  Regarding applicant’s argument of the combination of Sumitomo and Kishida, the examiner points out that Kishida is related to Sumitomo since Kishida is directed to antistatic laminated structures, covering structures, and pouches for use as synthetic resin containers for containing electronic parts (see column 1 lines 5-11).  Kishida is only used to modify the anti-static lining layer being made from conductive polystyrene carbon to have a surface resistant to rubbing and abrasion.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736